United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3639
                                    ___________

Stanley L. Hart, III,                        *
                                             *
             Appellant,                      *
                                             *
      v.                                     *
                                             *
John Baldwin, individually and in his        *
official capacity; Kristine Weitzel,         *
individually and in her official             *
capacity; Cornell Smith, individually        *
and in his official capacity; Darlene        *   Appeal from the United States
Baugh, individually and in her official      *   District Court for the
capacity; Mary Dick, individually and        *   Northern District of Iowa.
in her official capacity; Dustin Lutgen,     *
individually and in his official capacity;   *   [UNPUBLISHED]
Deborah Edwards, individually and in         *
her official capacity; Betty Brown,          *
individually and in her official             *
capacity; George Mister, individually        *
and in his official capacity; Tom            *
Conley, individually and in his official     *
capacity; Kelly Holder, individually         *
and in her official capacity; Tony           *
Comp, individually and in his official       *
capacity; Netti Renshaw, individually        *
and in her official capacity; Marilyn        *
Sharar, individually and in her official     *
capacity; Doug Thompson, individually        *
and in his official capacity,                *
                                             *
             Appellees.                      *
                                   ___________

                             Submitted: April 22, 2010
                                Filed: April 23, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Iowa inmate Stanley Hart appeals the district court’s1 order dismissing without
prejudice his 42 U.S.C. § 1983 complaint against prison officials. We conclude that
dismissal was proper for the reasons stated by the district court. See 42 U.S.C.
§ 1997e(a) (exhaustion of administrative remedies). Accordingly, we affirm. See 8th
Cir. R. 47B.
                       ______________________________




      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.

                                         -2-